DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 10/09/2021 has been entered and made of record.  Claims 1-7 have been amended.  Claims 8-12 are newly added.  Claims 1-12 remain pending.
Response to Arguments
Regarding to claims 1-6 objections, Examiner withdraws said objections due to proper amendment from Applicant.
Regarding to claims 4 and 5, Applicant argued on page 6, “The courtesy of the Examiner in indicating the allowability of claims 4-6, if amended to incorporate the limitations of the base claim and any intervening claims, has been noted with appreciation. Claims 4 and 5 have now been so amended whereby to place claims 6 into allowable form in accordance with the Examiner's comments.” 
Applicant's arguments, with respect to claims rejections 4 and 5 have been fully considered and are persuasive.
Regarding to claims 1-3 and 7, Applicant argued “In the invention defined by all claims as amended, the detector detects the absolute data from each of the plurality of scales, and extracts from the absolute data detected by the detector, the scale ID and position data representing a position in each of the scales, The Examiner considers the RFID tags 211 and 213 depicted in Fig. 2 of Armor to show scales, but even assuming arguendo that this were true, Armor does not show or suggest that that there are multiple positions on the RFID tags for which position data to detected or extracted. 
To the contrary, Amor only detects the location of the RFID tags themselves using a GPS or other device. It does not detect any particular position on the tags. Moreover, “REID” as described in Amor, is a device for wirelessly transferring IDs and is not able to detect a position on the device. For at least these reasons, Applicant respectfully submits that the cited art cannot set forth even a prima facie case of anticipation or obviousness for independent claims 1 or 7 or their subsidiary claims.
The cited art cannot set forth even a prima facie case of anticipation or obviousness for independent claims 1 or 7 or their subsidiary claims for at least another reason.  The claims require that the recited scales are linear or rotatable.  This feature is not shown or suggested in Amor, winch only describes detecting position information on a catenary raid.  For the above reasons, Applicant respectfully submits that independent claims 1 and 7 and their subsidiaries are patentably distinguishable from the cited art and that the prior art rejections should be withdrawn”
Applicant's arguments, with respect to claims rejections 1-3 and 7 have been fully considered and are persuasive.  The rejections of 1-3 and 7 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 5, 7 recited “a plurality of linear or rotatable scales”.  However, there is no teaching or disclosing in specification about “a plurality of linear or rotatable scales”.  The specification only teaches about “a plurality of scales” (Fig. 2B, scale 211a-211d; ¶0012).  The dependent claims 2-4, 5-6 and 8-12 are also rejected because the dependent claims fails to remedy the deficiencies of the claims from which they depend on.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As mentioned above, Applicant recited “a plurality ¶0012).  It is unclear to Examiner whether there are differences between the “scale” and “the linear/rotatable scale” or not.   The dependent claims 2-4, 5-6 and 8-12 are also rejected because the dependent claims fails to remedy the deficiencies of the claims from which they depend on.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recited “wherein the plurality of scales are rotatable” which does not further limit the subject matter of the claim upon which it depends on because claim 1 also recited “a plurality of linear or rotatable scales …”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-12 would be allowed if rewritten to overcome the rejection under 35 USC 112.
The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 1, the prior art does not teach or suggest the claimed invention having “an extractor that is configured to extract from the absolute data detected by the detector, the scale ID and position data representing a position on any one of the plurality of scales”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-3 and 9-11, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 4, the prior art does not teach or suggest the claimed invention having “wherein said plurality of detectors comprises at least two detectors, and said extractor extracts the scale ID by comparing the absolute data detected by said at least two detectors”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 5, the prior art does not teach or suggest the claimed invention having “said extractor extracts the scale ID using the absolute data detected from the first data area, and extracts the position data using the absolute data detected from the second data area”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 6, the claims have been found allowable due to their dependencies to claim 5 above.
Regarding claim 7, the prior art does not teach or suggest the claimed invention having “an extractor that is configured to extract, from the absolute data detected by the detector, the conveyor ID and position data representing a position on any one of the plurality of conveyors”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 8, the claims have been found allowable due to their dependencies to claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/            Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862